DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Per MPEP § 608.01(o)
“New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.
The specification should be objected to if it does not provide proper antecedent basis for the claims by using form paragraph 7.44.”

While the Figures provide implicit support for “a continuous first layer” and “a continuous second layer”, in the claims filed May 27, 2020, the term “a continuous first layer” and “a continuous second layer” are not present in the specification.  Therefore, the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: please add proper antecedent basis for the claim terminology “a continuous first layer” and “a continuous second layer”.
Additionally, in the amendment filed Apr. 27, 2022, Applicant has amended the claims to state a continuous second layer having “a planar top surface”.  While the Figures provide implicit support for “a continuous second layer having a planar top surface”, the claim terminology “a planar top surface” is not present in the specification.  Therefore, the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: please add proper antecedent basis for the claim terminology “a planar top surface”.
Terminal Disclaimer/Double Patenting
The terminal disclaimer filed on Apr. 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,705,268 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Therefore, the Examiner withdraws the nonstatutory double patenting of Claims 1-12, 14, and 16-18 as being unpatentable over claims 1-16 of U.S. Patent No. 10,705,268 (reference patent) in view of Koo et al. (US 2016/0370505 A1).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 and 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 in line 10, Applicant claims “the protrusions”, but it is unclear to the Examiner which of the plurality of protrusions Applicant is referencing or if Applicant is referencing all of the plurality of protrusions.  The Examiner interprets, “the protrusions” should be “the plurality of protrusions”.  Claims 8-13 depend, and therefore claims 8-13 are also indefinite.
Regarding claim 21, it is unclear to the Examiner how the claimed method forms the virtual reality display device or a 3-dimensional sensing device.  It appears there are steps/components missing to result in the optical component is a virtual reality display device or a 3D sensing device.  Therefore, the claim is unclear.  Further, when the Examiner looks to the specification (PGPUB [0027]), it appears the optical component is “used as” a waveguide, waveguide combiner in augmented reality devices or “used as” a flat lens/meta surfaces in virtual reality display devices and 3Dsensing device.  Therefore, it appears Applicant does not have support for the method of claim 1 wherein the optical component is a virtual reality display device or a 3-dimensional sensing device and. Therefore, claim 21 is also rejected under 35 U.S.C. 112(a).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As stated above, when the Examiner looks to the specification (PGPUB [0027]), it appears the optical component is “used as” a waveguide, waveguide combiner in augmented reality devices or “used as” a flat lens/meta surfaces in virtual reality display devices and 3Dsensing device.  Therefore, it appears Applicant does not have support for the method of claim 1 wherein the optical component is a virtual reality display device or a 3-dimensional sensing device and  claim 21 is also rejected under 35 U.S.C. 112(a).
Prior Art – Examiner Comments
Applicant has filed a statement of common ownership in a miscellaneous letter filed Apr. 27, 2022 stating the instant application (U.S. Application No. 16/884,117) and U.S. Patent publication 2019/0369321 is owned by, or subject to an obligation of assignment to, Applied Materials, Inc., not later than the effective filing date of the instant application.  Therefore, this statement is sufficient to invoke the 35 U.S.C. 102(b)(2)(C) exception for US 2019/0369321, and US 2019/0369321 is no longer prior art.  
Claim Rejections - 35 USC § 102 - withdrawal
As stated above, a 35 U.S.C. 102(b)(2)(C) exception has been invoked on the Young reference (US 2019/0369321).  Therefore, the Examiner withdraws the rejection of claims 1, 4-5, and 6 under 35 U.S.C. 102(a)(2) as being anticipated by Young et al. (US 2019/0369321).
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected over the prior art in the non-final office action dated Jan. 27, 2022 have been considered but are moot, due to new grounds of rejection necessitated by the amendment filed Apr. 27, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7, 9-12, 14-15, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimmel et al. (US 2018/0081170 A1 – hereinafter Kimmel) in view of Sato et al. (US 2008/0137188A1), Kalima et al. (US 2018/0029319), and Tamada et al. (US 2019/0235304 – hereinafter Tamada).  
Regarding claim 1, 7, 9-12, 14-15, and 17-20, Kimmel ([0001]) discloses a method of forming an optical component, such as a diffraction grating apparatus.  Kimmel (Figs. 1A-1E, [0001] and [0019]-[0027]) discloses forming a first layer (“substrate 30”) by depositing a material 31 in a master mold 20 to transfer a pattern to the first layer to form a patterned first layer.  The continuous substrate 30 having areas of high relief 34 and low relief 35.  The areas of high relief and low relief provide for a patterned first layer comprising a continuous first layer and forms a plurality of gratings, as claimed in claim 1 and a plurality of protrusions, as claimed in claims 7 and 14.  Additionally, Kimmel ([0017]) further discloses a low refractive index means a refractive index less than 1.55, and discloses material 31 has a low refractive index and ([0037]) material 31, for example comprises a polymer, such as polyethylene napthalate (PEN), polyethylene terephthalate (PET), poly(methyl methacrylate) (PMMA), polyactide (PLA), nylon, etc.  Kimmel ([0036]) further discloses when the molding material is in contact with the mold pressure is applied and the molding material is cured.  Therefore, Kimmel provides for a first layer having a first refractive index, such as a low refractive index of less than 1.55.  
Kimmel further discloses a second layer and (Fig. 3 and [0041]) discloses a substrate (“layer 49”) of high refractive index material adjacent the first layer.  Kimmel ([0035]) discloses the high refractive index material may be titanium dioxide, SrTiO3, LiNbO3, BaTiO3, Y2O3, MgO, Al2O3, Si3N4, silica TiN and VN.  Based on the possible high refractive index materials disclosed by Kimmel, this provides for the second layer comprising a metal oxide, as claimed in claim 9 and a titanium oxide, as claimed in claim 10.   Kimmel ([0038]) further discloses material 31 forming template 32 and forming a second layer (“high refractive index grating 40”) by ([0027]-[0028]) high refractive index material 42 filling the areas of low relief 35 and covering the areas of high relief 34 and forming a continuous low relief surface 41, that may be a flat planar surface and ([0015] a high refractive index means a refractive index greater than 1.70.  Kimmel’s disclosures of the second layer above provide for the claimed steps of forming a second layer having a second refractive index higher than the first refractive index on the patterned first layer , the second layer having a refractive index greater than 1.70, which is within Applicant’s claimed range from about 1.7 to about 2.4, as claimed in claim 7, and the second layer comprising a continuous second layer between multiple gratings (claim 1)/between the plurality protrusions (claims 7, and 14) and having a top surface, as claimed in claims 1, 7, and 14.
As discussed above, Kimmel discloses the first layer having a first refractive index as a low refractive index of less than 1.55.  Kimmel fails to specifically disclose the refractive index of the first layer ranges from about 1.1 to about 1.5 (claimed in claims 1, 7, and 15), but as discussed above, Kimmel discloses the first layer may be a low refractive index material, such as PMMA.  Sato ([0062]) discloses PMMA as having a refractive index of 1.5.  Therefore, based on the disclosures of Kimmel and Sato, it would be obvious to a person having ordinary skill in the art, the first layer as a low refractive index layer of PMMA having a refractive index of 1.5, which is within Applicant’s claimed range claimed in claims 1, 7, and 15
As discussed above, Kimmel discloses the first layer adjacent a substrate (i.e. layer 49), a pattern in the first layer, and the pattern is formed by contact with a mold and applying pressure and curing (i.e. transferring the pattern to the first layer comprises curing the first layer with a mold.  Kimmel fails to disclose the first layer formed on a substrate by spin coating (claimed in claims 1 and 18) combined with pressing a stamp having a pattern onto the first layer, and transferring the first layer comprises curing the first layer with the stamp on the first layer. However, as discussed above, Kimmel discloses a substrate next the first layer and Kalima ([0013] and Fig. 5a) discloses an optical grating may be formed by pouring or spin coating a liquid monomer solution that includes a solvent on a substrate (e.g., a glass or plastic substrate) and following baking away of the solvent, the optical grating may be formed by pressing a mold (corresponding to stamp) that includes the nanostructures on its surface into the liquid monomer to form the gratings and then hardening or solidifying (i.e. curing) the liquid monomer (e.g. using heat or UV light) while the mold is held within the liquid monomer.  Further, Sato (Fig. 2A, [0039], [0062]) discloses a surface of a substrate may be coated by spin coating, with a solution including a PMMA in a solvent followed by pressing a mold.  Kimmel and Kalima disclose forming optical gratings, Kimmel discloses PMMA for an optical grating structure and Kimmel and Kalima discloses transferring a pattern for an optical grating by curing and molding (i.e. stamping).  Further, Sato discloses spin coating on a plastic substrate and pressing a mold to form structures in PMMA.  Therefore, based on the teachings of Kimmel, Kalima, and Sato, it would be obvious to a person having ordinary skill in the art, in the forming of the diffraction grating apparatus 10 by Kimmel, the method could be modified to provide for an alternative method of forming a first layer having a low refractive index on a substrate (i.e. layer 49) by forming a first layer of PMMA having a refractive index of 1.5 on a substrate by spin coating the PMMA first layer and pressing a stamp (i.e. mold) having a pattern onto the first layer, transferring the pattern to the first layer to form a patterned first layer, the transferring the pattern comprises curing the first layer with the stamp (i.e. mold) on the first layer (claimed in claims 11 and 19), wherein the patterned first layer comprises a continuous first layer and forms a plurality of gratings (claimed in claim 1)/a plurality of protrusions (claimed in claims 7 and 14) and the curing of the first layer comprises UV curing or thermal curing (claimed in claims 12 and 20).  
As discussed above, Kimmel discloses a second layer and (Fig. 3 and [0041]), discloses a substrate (“layer 49”) of high refractive index material adjacent the first layer, a high refractive index means a refractive index greater than 1.70 ([0015]), and ([0035]) discloses the high refractive index material may be titanium dioxide, SrTiO3, LiNbO3, BaTiO3, Y2O3, MgO, Al2O3, Si3N4, silica TiN and VN.  Based on the possible high refractive index materials disclosed by Kimmel, this provides for the second layer comprising a metal oxide, as claimed in claim 9 and a titanium oxide, as claimed in claims 10 and 17.  Kimmel fails to disclose forming the second continuous layer by spin coating.  However, Tamada ([0099]) discloses a high refractive index material, such as titanium oxide, as an antireflection layer ([0094]) and discloses the high refractive index layer (i.e. antireflection layer) may be formed by use of a spin coat method.  Both Kimmel and Tamada disclose forming high refractive index layers of titanium oxide.  Therefore, it would be obvious to a person having ordinary skill in the art, based on the additional teachings of Tamada, an alternative method could be used to form a titanium oxide coating, such as forming the titanium oxide (i.e. second layer) formed by spin coating (claimed in claims 1, 7, and 14), since Tamada discloses an alternative method of forming a second layer.  
Regarding claim 21, as discussed in the rejection of claims 1, 7, 9-12, 14-15, and 17-18 above, the claimed structure of a first layer having a plurality of gratings/protrusions, a second layer between multiple gratings and having a planar top surface, a substrate, and the claimed refractive indexes are provided for by Kimmel.  Therefore, the structure of Kimmel provides for a meta surface, as claimed.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimmel et al. (US 2018/0081170 A1 – hereinafter Kimmel) in view of Sato et al. (US 2008/0137188A1), Kalima et al. (US 2018/0029319), and Tamada et al. (US 2019/0235304 – hereinafter Tamada) as applied to claims 7 and 11-12 above, and further in view of Shim (US 2016/0365478 – hereinafter Shim).
Regarding claim 13,  as discussed in the rejection including claims 7 and 11-12 above, Kimmel in view of Tamada provides for forming a second layer comprising titanium oxide, but fails to disclose the method of claim 12 further comprising curing the second layer.  However, Shim ([0047]) further discloses spin coating titanium oxide with a sol gel solution followed by a thermal treatment ranging from 80 to 150 degrees C for 15 to 60 minutes.  Therefore, based on the additional teachings of Shim, it would be obvious in the method of Kimmel in view of Tamada, the second layer of Kimmel in view of Tamada (i.e. titanium oxide) applied by spin coating as a titanium oxide sol-gel followed by a thermal treatment, which is broadly interpreted as a curing treatment.  
Claim(s) 3-5, 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimmel et al. (US 2018/0081170 A1 – hereinafter Kimmel) in view of Sato et al. (US 2008/0137188A1), Kalima et al. (US 2018/0029319), and Tamada et al. (US 2019/0235304 – hereinafter Tamada)  as applied to claims 1, 7, and 14 above, and further in view of Daicel Chem (JP2008-238416 – hereinafter Daicel).
Regarding claims 3-5, 8, and 16, as discussed in the rejection of claims , 7, 9-12, 14-15, and 17-18 above, Kimmel discloses the second layer comprises a metal oxide, as claimed in claim 4, and the second layer comprises titanium oxide, as claimed in claim 5.  Kimmel fails to disclose the first layer comprises porous silicon or quartz, as claimed in claims 3, 8, and 16.  However, Daicel ([0004], [0008]-[0009], [0019]-[0036], [0048]-[0053] and [0105]) discloses resin materials (Examples 7-12 in Table 2) similar to the resins disclosed by Kimmel for the first layer having refractive indices of 1.52 and 1.55, the resins containing nanoparticles, such as silica, and a diffraction type film ([0102]).  Both Kimmel and Daicel disclose resin layers for a diffraction type film and resins with refractive indices less than 1.55.  Therefore, it would be obvious to a person having ordinary skill in the art, in the method of Kimmel, the resins containing nanoparticles with the refractive indices of 1.52 and 1.55 could be substituted as first layer.  This provides for the first layer comprises silica (i.e. quartz).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741